*783Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Samuel A. Aghimien appeals the district court’s order granting the Defendants’ motion to dismiss his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Aghimien v. North Carolina Dep’t of Transp., No. 5:08-cv-00213-D (E.D.N.C. Filed March 18, 2009; entered March 19, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.